      Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 1 of 9


                                                      t:SDC SONY
UNITED STATES DISTRICT COURT                          DOCt:'.\IENT
SOUTHERN DISTRICT OF NEW YORK                         ELECTRO'."ICALL Y FILED
DRESSER-RAND COMPANY,                                 DOC #: _ _ _ _- r - - - - r - -
                                                      DA TE FILED: J- /, I / 2 C
                       Plaintiff,

                 - against -

PETROLEOS DE VENEZUELA, S.A. and
PDVSA PETROLEO, S.A.,                              19 Civ. 2689      (LLS)

                       Defendants.                  OPINION & ORDER

     Plaintiff Dresser-Rand Company moves for summary judgment

in the amount of $132,295,896.82 plus interest representing the

balance due under a Note Agreement made by defendants Petrole6s

de Venezuela, S.A.    ("PDVSA") as Issuer, and guaranteed by PDVSA

Petrole6, S.A.    ("Petrole6") as Guarantor.

     For the following reasons, the motion is granted as against

Petrole6 and denied as to PDVSA.

                                   BACKGROUND

                          The Note Agreement

     On January 20, 2017, the parties entered into the Note

Agreement   (Scherzer Aff.     ~   3, Ex. A.), with Dresser-Rand as

Noteholder and Administrative Agent,         PDVSA as Issuer, and

Petrole6 as Guarantor.       In the Note Agreement, PDVSA agreed to

pay the amount reflected in a corresponding Note          (Id., Ex. B)       in

which PDVSA promised to pay Dresser-Rand the principal sum of

$119,645,069.70 in scheduled payments, with an annual interest

rate of 6.5% and a default interest rate of 8.5%.
      Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 2 of 9



     Under the Note Agreement Petrole6's responsibilities as

Guarantor are:

     Section 6.01   Guarantee.  The Guarantor, as primary
     obligor and not merely as surety, hereby absolutely,
     irrevocably and unconditionally guarantees to the
     Administrative Agent and the Noteholders the prompt
     payment when due, whether at stated maturity, upon
     acceleration or otherwise, and at all times
     thereafter, of the Obligations .

"This Guarantee is a guarantee of payment and not of

collection."     Note Agreement§ 6.02.

     Section 6.03     No Discharge or Diminishment of Note
     Guarantee

           (a) Unconditional.  Except as otherwise provided
     herein, the obligations of the Guarantor hereunder are
     unconditional and absolute and not subject to any
     reduction, limitation, impairment or termination for
     any reason (other than the indefeasible payment in
     full in cash of the Guaranteed Obligations),
     including: (i) any claim of waiver, release,
     extension, renewal, settlement, surrender, alteration
     or compromise of any of the Guaranteed Obligations, by
     operation of law or otherwise;

     Section 6.04   Defenses Waived.  To the fullest extent
     permitted by applicable law, the Guarantor hereby
     waives any defense based on or arising out of any
     defense of the Issuer or the Guarantor or the
     unenforceability of all or any part of the Guaranteed
     Obligations from any cause, or the cessation from any
     cause of the liability of the Issuer or the Guarantor,
     other than the indefeasible payment in full in cash of
     the Guaranteed Obligations.

                  Repayment Efforts and Litigation

     PDVSA made its first two payments without incident.

Dresser-Rand's bank rejected PDVSA's next two payments due to

"internal policy."     Scherzer Aff. ~7; Muir Deel. Ex. 3 at 11.


                                   -2-
       Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 3 of 9



PDVSA partly attributed its inability 1 to timely pay Dresser-Rand

to the United States government's August 25, 2017 imposition of

limitations on PDVSA.      Executive Order 13808, 82 Fed. Reg.

41155, states:

     Section 1. (a) All transactions related to, provision
     of financing for, and other dealings in the following
     by a United States person or within the United States
     are prohibited:
     (i)  new debt with a maturity of greater than 90 days
            of Petroleos de Venezuela, S. A. ( PdVSA) ;
     (ii) new debt with a maturity of greater than 30 days,
            or new equity, of the Government of Venezuela,
            other than debt of PdVSA covered by subsection
             (a) (i) of this section;

Dresser-Rand extended PDVSA's time to make payments, and PDVSA

asked Dresser-Rand if they could pay them through a different

bank and in a different currency than those specified in the

Note Agreement.     Some steps were taken in that direction, but

Dresser-Rand never received another payment from PDVSA.             Muir




      Due to unforeseeable circumstances beyond the control of PDVSA,
      including but not limited to prevailing market prices of crude
      oil and the arbitrary and unilateral imposition of economic
     sanctions against PDVSA by the government of the United States of
     America, by way of Executive Order 13808 issued by President
     Donald J. Trump, PDVSA has been materially affected in its
     ability to timely satisfy the payments derived from the Note
     Agreement and t~e Note R-1. These sanctions are unfortunately
     impacting the timing of transfers which are legitimate and
     permissible under all applicable laws, as the correspondent
     financial institutions take longer to process routine transfers
     involving PDVSA.

November 29, 2017 Letter from PDVSA to Dresser-Rand Company Re: Note
Agreement dated January 20, 2017 for US$119,645,069.70 - Waiver request
regarding payment of interest under Note R-1, Muir Deel. Ex. 5.




                                     -3-
         Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 4 of 9



Deel. Exs. 1-3; Scherzer Reply Deel. Exs. J, K; Scherzer Aff.

~7.

        On February 14, 2019, over a year after its last payment

from PDVSA, Dresser-Rand sent defendants a Notice of Default.

Scherzer Aff. Ex. C.       A week later Dresser-Rand's counsel sent

both defendants a Notice of Acceleration, declaring all unpaid

money under the Note and Note Agreement to be due and payable in

full.     Scherzer Aff. Ex. D.

        On February 26,   2019,   Dresser-Rand filed a motion for

summary judgment in lieu of complaint in the Supreme Court of

the State of New York, New York County.           On March 26, 2019,

defendants removed the summary judgment action to this Court.

        In view of the turbulent political and economic situation

in Venezuela, and defendants'        counsels'   representations that

they were unable to defend against the motion because they had

no access to their clients' documents or factual sources,

consideration of the summary judgment motion was deferred for

120 days to allow defendants,        in Venezuela, to search for

evidence to support their defense and allow the upheaval in

Venezuela to subside.        Two months later, with no improvement in

the Venezuelan situation, the Dresser-Rand plaintiff (which had

all or most its originals and copies of the documents material

to the loan transaction) was ordered to "forthwith make

available to defendants copies of all correspondence and


                                      -4-
         Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 5 of 9



documents exchanged between the parties concerning the terms and

performance of the loan agreement,          including any payments,"

which they did.

        That process   (consisting of all feasible discovery),           having

been completed, the parties made their submissions on the

motion.

                                   STANDARD

        A prima facie case for recovery on a promissory note

requires only "proof of a note and failure to make payment."

Camofi Master LDC v. Coll.       P'ship,    Inc.,   452 F. Supp. 2d 462,

470   (S.D.N.Y. 2006).     Once the noteholder has established its

prima facie case, the defendant's only way to avoid summary

judgment is to demonstrate the "existence of a triable issue of

fact in the form of a bona fide defense against the note."

Nat'l Union Fire Ins. Co. of Pittsburgh,            PA. v. Keenan,   93 Civ.

6784,    2005 WL 736233, at *l     (S.D.N.Y. Mar.     31, 2005).

                                 DISCUSSION

                    Dresser-Rand's Prima Facie Case

        Initially, the defendants challenged whether Mr. Scherzer

had sufficient personal knowledge of the facts to render his

affidavits acceptable, but a substantial showing has been made

that he has personal knowledge of the default in payments.

That, with the documents themselves, make a prima facie case for

recovery on the Note.


                                      -5-
      Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 6 of 9




                  PDVSA's Impossibility Defense

     PDVSA need only show there is a genuine issue of material

fact about whether governmental sanctions make it impracticable

or impossible for it to pay Dresser-Rand.

     The U.S. governmental sanctions imposed on PDVSA before it

defaulted on the Note block all transactions or other dealings

between United States persons and PDVSA respecting new debt.          On

January 28, 2019 pursuant to a furt~er Executive Order, No.

13850, 83 Fed. Reg.   55243   (Nov. 1, 2018), the United States

Treasury Office of Foreign Assets Control       (OFAC) blocked

designated persons    (including PDVSA)   from transferring any

property in the United States.      Executive Order 13850 states:

     Section 1. (a) All property and interests in property
     that are in the United States, that hereafter come
     within the United States, or that are or hereafter
     come within the possession or control of any United
     States person of the following persons are blocked and
     may not be transferred, paid, exported, withdrawn, or
     otherwise dealt in: any person determined by the
     Secretary of the Treasury, in consultation with the
     Secretary of State:

       (i) to operate in the gold sector of the Venezuelan
       economy or in any other sector of the Venezuelan
       economy as may be determined by the Secretary of the
       Treasury, in consultation with the Secretary of
       State;

     (b) The prohibitions in subsection (a) of this section
     apply except to the extent provided by statutes, or in
     regulations, orders, directives, or licenses that may
     be issued pursuant to this order, and notwithstanding
     any contract entered into or any license or permit
     granted prior to the date of this order.


                                   -6-
      Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 7 of 9




The Treasury Secretary's January 28, 2019 Determination Pursuant

to Section l(a) (i) of Executive Order 13850 applies those

restraints to the oil sector:

     To further address the extraordinary threat to the
     national security and foreign policy of the United
     States described in E.O. 13850, and in consultation
     with the Secretary of State, I hereby determine that
     section l(a) (i) shall apply to the oil sector of the
     Venezuelan economy. Any person I or my designee
     subsequently determine, in consultation with the
     Secretary of State, operates in this sector shall be
     subject to sanctions pursuant to section l(a) (i).

     As a matter of law these sanctions make it legally

impossible here for PDVSA to pay Dresser-Rand.

     While there may be ways to circumvent the prohibition

(e.g. by using other sources and currencies) at least at

present those are effectively frozen by the United States

government blocking action.

     Accordingly, there are material issues of

impossibility of payment to prevent the entry of judgment

as a matter of law against PDVSA.

         Petroie6's Unconditionai Waiver 0£ Defenses

     On the other hand Petrole6 as Guarantor has waived all

defenses except for complete payment.

     The Note Agreement's description of the Guarantor as

"primary obligor and not merely as surety," and the guarantee as

"a guarantee of payment and not of collection," imposes on




                                   -7-
         Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 8 of 9



Petrole6 the direct obligation to pay Dresser-Rand the

outstanding balance on the Note,            independent of PDVSA's

payment obligation.         Note Agreement§§ 6.01,        .02.    And the

Note Agreement's description of the Guarantor's payment

obligation as

        unconditional and absolute and not subject to any
        reduction, limitation, impairment or termination for
        any reason (other than the indefeasible payment in
        full in cash of the Guaranteed Obligations),
        including: ( i) any claim of waiver, release,
        extension, renewal, settlement, surrender, alteration
        or compromise of any of the Guaranteed Obligations, by
        operation of law or otherwise[,]

in conjunction with its statement that

        To the fullest extent permitted by applicable law, the
        Guarantor hereby waives any defense based on or
        arising out of any defense of the Issuer or the
        Guarantor or the unenforceability of all or any part
        of the Guaranteed Obligations from any cause, or the
        cessation from any cause of the liability of the
        Issuer or the Guarantor, other than the indefeasible
        payment in full in cash of the Guaranteed
        Obligations[,]

waived all Petrole6 other possible defenses .               Id.   §§ 6.03,

. 04.    Neither defendant alleges complete payment,              nor could

they.

        There is no question about the Guarantor's liability; it is

fully liable under the guarantee for the amount which remains

unpaid.     Whether it is presently possible for the guarantor to

make the payment, or the satisfaction of the judgment must be

deferred as a matter of U.S. law, are issues that are not



                                      -8-
         Case 1:19-cv-02689-LLS Document 59 Filed 02/11/20 Page 9 of 9



presented on this motion.

                                 CONCLUSION

     Plaintiff Dresser-Rand Company's motion for summary

judgment (Dkt. No. 1-1) is granted against defendant-Guarantor

PDVSA Petrole6, S.A.      ("Petrole6") and denied as to defendant-

Issuer Petrole6s de Venezuela, S.A.         ("PDVSA").

     This leaves plaintiff's claim against PDVSA still to be

adjudicated. See Fed. R. Civ. P. 54(b).

     The parties shall appear at a status conference on Friday,

February 21, 2020 at 2:30 PM to discuss those matters.

     So ordered.

Dated:       February 11, 2020
             New York, New York




                                             LOUIS L. STANTON
                                                 U.S.D.J.




                                      -9-
